Case 17-12384-reg Doc 36 Filed 01/28/19 Page1lof8

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE DIVISION

IN THE MATTER OF:

SHARON L. BRUNNER CASE NUMBER: 17-12384
Debtor CHAPTER 13

 

NOTICE OF OBJECTION TO CLAIM #3

 

TO: CAPITAL ONE AUTO FINANCE
C/O AIS PORTFOLIO SERVICES

Trustee Debra L. Miller has filed an objection to your Court Claim #3-1, in the amount of
$15,826.23 ($9,100.00, secured and $6,726.23, unsecured), filed December 13, 2017. The
Trustee objects to this claim because it fails to provide proof of the perfected lien and the lien
documents provided appear to be from the creditor’s system and do not support the proof of
claim. A copy of the objection accompanies this notice.

As a result of the objection, your claim may be reduced, modified, or eliminated. You
should read these papers carefully and discuss them with your attorney.

If you do not want the court to eliminate or change your claim, then within thirty (30)
days of the date of this notice, you or your attorney must:

1. File with the court a written response to the objection, explaining your position, at:
Clerk, United States Bankruptcy Court, 401 S. Michigan St., South Bend, IN 46601

If you mail your response to the court, you must mail it early enough so that it will be
received within the time required.

2. You must also mail of a copy of your response to:
Jeffrey S. Arnold, Esq., 209 W. Van Buren Street, Columbia City, IN 46725
Trustee Debra L. Miller, P. O. Box 11550, South Bend, Indiana 46634

If you, or your attorney, do not take these steps, the Court may decide that you do not
oppose the objection to your claim.
Case 17-12384-reg Doc 36 Filed 01/28/19 Page 2of8

 

Date: January 28, 2019 /s/ Debra L. Miller, Trusts
Debra L. Miller, Trustee
P O Box 11550
South Bend, IN 46634
(574) 254-1313

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the attached was sent on January 28, 2019
By U.S. Mail postage prepaid to the following:
Debtor: Sharon L. Brunner, 5559 South Douglas Avenue, Columbia City, IN 46725
Creditor: Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services,
LP, 4515 N. Santa Fe Ave., Dept. APS, Oklahoma City, OK 73118
By electronic mail via CM/ECF to:
Debtor’s Attorney: Jeffrey S. Armold, Esq.

US Trustee: ustpregion10.so.efe@usdo].gov

/s/ Debra L. Miller
Case 17-12384-reg Doc 36 Filed 01/28/19 Page 3of8

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE DIVISION

IN THE MATTER OF:

SHARON L. BRUNNER CASE NUMBER: 17-12384

Debtor

CHAPTER 13

 

TRUSTEE’S OBJECTION TO CLAIM

 

COMES NOW, the Trustee, Debra L. Miller, and files her Objection which states as

follows:

I.

2.

oe)

Debtor filed this case on December 13, 2017.

On January 5, 2018, Capital One Auto Finance, a division of Capital One, N.A.,
c/o AIS Portfolio Services, LP (‘Creditor’), filed Court Claim #3-1 in the amount
of $15,826.23 ($9,100.00, secured and $6,726.23, unsecured), for Debtor’s 2012
Jeep Patriot 4-Cyl Utility 4D Sport 2WD.

On January 16, 2018, Trustee sent Creditor a letter stating the claim was missing
the title showing the perfected lien and the lien documents provided appeared to
be from the creditor’s system and did not support the proof of claim (Attachment
A).

On February 14, 2018, Trustee sent Creditor a letter stating the claim was missing
the title showing the perfected lien and the lien documents provided appeared to
be from the creditor’s system and did not support the proof of claim (Attachment
B).

To date, Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o

AIS Portfolio Services, LP has taken no action nor responded.
Case 17-12384-reg Doc 36 Filed 01/28/19 Page4of8

WHEREFORE, Trustee requests the Court enter an order disallowing Court Claim #3-1,
filed by Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio
Services, LP, as it fails to provide proof of the perfected lien and the lien documents provided
appear to be from the creditor’s system and do not support the proof of claim.

Dated: Respectfully Submitted,
January 28, 2019

  

 

 

/s/ Debra L.. Miller, Trustee
Debra L. Miller, Trustee
P.O. Box 11550

South Bend, IN 46634
(574) 254-1313

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the attached was sent on January 28, 2019
By U.S. Mail postage prepaid to the following:
Debtor: Sharon L. Brunner, 5559 South Douglas Avenue, Columbia City, IN 46725
Creditor: Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services,
LP, 4515 N. Santa Fe Ave., Dept. APS, Oklahoma City, OK 73118
By electronic mail via CM/ECF to:

Debtor’s Attorney: Jeffrey S. Arnold, Esq.
US Trustee: ustprecion10.so.efe(@usdo}.gov

 

/s/ Debra L. Miller
Case 17-12384-reg Doc 36 Filed 01/28/19 Page5of8

Standing Chapter 13 Bankruptcy Trustee
Debra L. Miller, Trustee
Northern District Of Indiana
South Bend and Fort Wayne Divisions
PO Box 11550
South Bend, Indiana 46634
(574) 254-1313 phone (574) 254-1300 fax

January 16, 2018

aA”
To: CAPITAL ONE AUTO FINANCE i
C/O AIS PORTFOLIO SERVICES x
PO BOX 4360
HOUSTON, TX 77210-

Re: Debtor Name: SHARON L BRUNNER and
Case No: 17-12384
Account No. SS# XXX-XX-4955

Dear Bankruptcy Dept.:

Our records indicate your recently filed claim, Court Claim #3, is incomplete for the reasons indicated
below. We cannot begin payments until the claim has been corrected. If it is not corrected within 30
days, then our office will submit an objection to Court.

Please be advised that creditors are required to comply with the provisions of FRBP 3001{c}(2)(A)
(effective 12/1/2011) which states “If in addition to its principal amount, a claim includes interest, fees,
expenses or other charges incurred before the petition was filed, an itemized statement of the interest,
fees, expenses, or charges shall be filed with the proof of claim.”

Additionally, creditors are required to utilize the new Form B410- proof of claim form- and provide a
Power of Attorney if an entity is signing and/or filing the proof of claim on behalf of the holder of the
claim. This form is required for all proof of claim forms filed after 12/1/2015.

Please submit an amended claim with US Bankruptcy Court with the following items corrected:

[Claim fails to break out principal balance, interest, fees, expenses or other charges incurred prior to
the filing of the bankruptcy pursuant to FBR 3001(c}(2}{A).

& Car claim missing title showing perfected lien
Cl Missing signed security agreement

1 Claim does not specify calculations supporting the balance due. Specifically we require
principal balance, interest, fees and any other amounts due.

[Claim is not signed
Case 17-12384-reg Doc 36 Filed 01/28/19 Page 6of8
Cl Claim reports different amounts in numerous sections — balance due undeterminable

[] Breakdown does not support the proof of claim

[] Missing dates as required by FED. R. BANKR. P. 3001(c)(3)(A)

‘,

ih Other: LIEN DOCUMENTS PROVIDED APPEAR TO BE FROM CREDITOR SYSTEM.

if you have any questions, please seek legal advice from your attorney. Our office CANNOT offer legal
advice, which includes any additional information about the requirement of your claim or how to
proceed in correcting the issues.

Sincerely,

/s/ Debra L. Miller, Trustee

(
Debra L. Miller, Trustee ~)

cc: JEFFREY S ARNOLD, ARNOLD LAW OFFICE, 209 WEST VANBUREN, COLUMBIA CITY, IN,46725-
Case 17-12384-reg Doc 36 Filed 01/28/19 Page /7of8

Standing Chapter 13 Bankruptcy Trustee
Debra L, Miller, Trustee
Northern District Of Indiana
South Bend and Fort Wayne Divisions
PO Box 11550
South Bend, Indiana 46634
(574) 254-1313 phone (574) 254-1300 fax Ne

February 14, 2018 a

To: CAPITAL ONE AUTO FINANCE
C/O AIS PORTFOLIO SERVICES
PO BOX 4360
HOUSTON, TX 77210-

Re: Debtor Name: SHARON L BRUNNER and
Case No: 17-12384
Account No. SSH XXX-XX-4955

**2™ Request**
Dear Bankruptcy Dept.:

Our records indicate your recently filed claim, Court Claim #3, is incomplete for the reasons indicated
below. We cannot begin payments until the claim has been corrected. If it is not corrected within 30
days, then our office will supmit an objection to Court.

Please be advised that creditors are required to comply with the provisions of FRBP 3001(c)(2)(A)
(effective 12/1/2011) which states “If in addition to its principal amount, a claim includes interest, fees,
expenses or other charges incurred before the petition was filed, an itemized statement of the interest,
fees, expenses, or charges shall be filed with the proof of claim.”

Additionally, creditors are required to utilize the new Form B410- proof of claim form- and provide a
Power of Attorney if an entity is signing and/or filing the proof of claim on behalf of the holder of the
claim. This form is required for all proof of claim forms filed after 12/1/2015.

Please submit an amended claim with US Bankruptcy Court with the following items corrected:

[ Claim fails to break out principal balance, interest, fees, expenses or other charges incurred prior to
the filing of the bankruptcy pursuant to FBR 3001(c)}(2)(A).

/
ae Car claim missing title showing perfected lien
[Cl Missing signed security agreement
[ Claim does not specify calculations supporting the balance due. Specifically we require

principal balance, interest, fees and any other amounts due.

O

Claim is not signed
CI Claim reports adferehtemrecnle fh narra seb GM OMSS1L2 due Ae Ph Rrable

[J] Breakdown does not support the proof of claim

[] Missing dates as required by FED. R. BANKR. P. 3001(c)(3)(A)

.f

qq Other: LIEN DOCUMENTS PROVIDED APPEAR TO BE FROM CREDITOR SYSTEM.

if you have any questions, please seek legal advice from your attorney. Our office CANNOT offer legal
advice, which includes any additional information about the requirement of your claim or how to
proceed in correcting the issues.

Sincerely,

/s/ Debra L. Miller, Trustee AY
Debra L. Miller, Trustee £ \

cc: JEFFREY S ARNOLD, ARNOLD LAW OFFICE, 209 WEST VANBUREN, COLUMBIA CITY, IN,46725-

 
